PER CURIAM.
The trial court awarded a special equity as to the husband’s entire interest in real property acquired by the parties jointly during the marriage. This was error because there was not an “unrebutted showing ... that all of the consideration for the property held as tenants by the entireties was supplied by [her] from a source clearly unconnected with the marital relationship”. Ball v. Ball, 335 So.2d 5 at 7 (Fla.1976). See also Sudholt v. Sudholt, 389 So.2d 301 (Fla. 5th DCA 1980); Verace v. Verace, 383 So.2d 995 (Fla. 5th DCA 1980). There was evidence offered by the wife that a portion of the down payment for the property came from her mother. However, there was no proof that money was a gift to the wife solely. In fact, the evidence showed it was a loan to both parties and what part was paid back was paid out of joint funds. The only other evidence concerning this loan was that the remainder was “cancelled.”
The Final Judgment of Dissolution is affirmed in all respects except the award of the special equity in the marital property. That portion of the Judgment is reversed.
AFFIRMED IN PART; REVERSED IN PART.
DAUKSCH, C. J., and SHARP, and CO-WART, JJ., concur.